 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT

 8                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9                                WESTERN DIVISION

10   UNITED STATES OF AMERICA,            No. 2:18-cv-10452-JAK-SS

11             Plaintiff,                 CONSENT JUDGMENT

12                  v.                    JS-6

13   ONE 2014 ROLLS ROYCE PHANTOM
     COUPE,
14
               Defendant.
15

16

17

18        Plaintiff and prospective claimant Margarita Kazarian have made

19   a stipulated request (the “Stipulation” (Dkt. 16)) for the entry of

20   this Consent Judgment, resolving this action in its entirety.

21        Based on a review of the Stipulation, for good cause shown, the

22   Court HEREBY ORDERS, ADJUDGES, AND DECREES:

23        1.   The government has given and published notice of this

24   action as required by law, including Rule G of the Supplemental

25   Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

26   Federal Rules of Civil Procedure, and the Local Rules of this Court.

27   Absent this Consent Judgment, Margarita Kazarian would have timely

28   filed a judicial claim and answered the complaint.      No other
 1   statements of interest or answers have been filed, and the time for

 2   filing such statements of interest and answers, save for the

 3   Claimant, has expired.   This Court has jurisdiction over the parties

 4   to this judgment and the defendant vehicle.       Any potential claimants

 5   to the defendant vehicle other than Margarita Kazarian are deemed to

 6   have admitted the allegations of the complaint with respect to the

 7   defendant vehicle.

 8        2.   Within 30 days of the effective date of the judgment

 9   lodged concurrently with this stipulation, Margarita Kazarian shall

10   pay a total of $280,600.00 to the United States in lieu of

11   forfeiture of the defendant vehicle.       Such payment shall be made by

12   cashier's check to “U.S. Secret Service” and mailed to: Ryan Waters,

13   Special Assistant U.S. Attorney, 1400 United States Courthouse, 312

14   North Spring Street, Los Angeles, CA 90012.       The cashier's check

15   shall include “USSS Seizure #403-2018-017” on the memo line.       If

16   Margarita Kazarian fails to make the payment as and when required by

17   this paragraph, she shall be deemed to have waived all of her right,

18   title, claims and interest in and to the defendant vehicle and to

19   consent to the judicial forfeiture of the defendant vehicle with no

20   further notice.

21        3.   The sum of $280,600.00, in lieu of the defendant vehicle,

22   shall be forfeited to the United States, and no other right, title,

23   or interest shall exist therein.

24        4.   Within 14 days after receipt of the payment specified in

25   Paragraph 2, a representative from the U.S. Secret Service shall

26   contact Margarita Kazarian, through her counsel, to coordinate

27   release of the defendant vehicle.       The defendant vehicle is

28   currently being stored at a secure holding facility in Chino, CA.

                                         2
 1        5.   If the defendant vehicle remains in storage for any amount

 2   of time after the date mutually arranged by the U.S. Secret Service

 3   and Margarita Kazarian for her to take possession of the defendant

 4   vehicle, Margarita Kazarian shall be responsible for any additional

 5   storage costs as determined by the contract storage facility.   Such

 6   costs shall be paid directly to the contract storage facility, and

 7   the contract storage facility shall not release the defendant

 8   vehicle unless and until Margarita Kazarian pays any additional

 9   accrued storage costs.

10        6.    Margarita Kazarian has agreed to release the United States

11   of America, its agencies, agents, and officers, including employees

12   and agents of the United States Secret Service, from any and all

13   claims, actions or liabilities arising out of or related to this

14   action, including, without limitation, any claim for attorneys’

15   fees, costs or interest which may be asserted on behalf of Margarita

16   Kazarian against the United States, whether pursuant to 28 U.S.C. §

17   2465 or otherwise.   Margarita Kazarian has also waived any rights

18   she may have to seek remission or mitigation of the forfeiture.

19   Nothing in this Consent Judgment is intended as, nor should anything

20   in this Consent Judgment be interpreted as an admission by Margarita

21   Kazarian of any liability or wrongdoing.

22   //

23

24

25

26

27

28

                                       3
 1        7. The Court finds that there was reasonable cause for the

 2   institution of these proceedings pursuant to 28 U.S.C.

 3   § 2465.   This judgment constitutes a certificate of reasonable cause

 4   pursuant to 28 U.S.C. § 2465.

 5        IT IS SO ORDERED.

 6

 7   Dated: April 18, 2019           ___________________________________
                                     JOHN A. KRONSTADT
 8                                   UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       4
